I am in accord with the finding of the circuit judge that the escrow agreement was solely between Mr. Eadus and the lessee after the lease was executed and in the hands of Mr. Eadus for unconditional delivery.
The escrow agreement made by the husband did not inure to the benefit of the wife and estop the husband from making such a delivery as he had a right to make in the first instance. What he did without her knowledge he could undo without her consent. She attached no condition precedent to delivery. He attached a string and then cut it.
I think the decree dismissing the bill should be affirmed, with costs to defendants.
BUTZEL, J., concurred with WIEST, C.J. McDONALD, J., took no part in this decision. *Page 199